DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how, exactly, the ordinary artisan is supposed to “determin[e] a single metabolic potential of [a] cell sample that is representative of both mitochondrial respiration and glycolysis.” Based upon the instant specification, the only mention of the explicitly claimed step is found on the last paragraph of page 2, bridging to page 3, wherein the explicit wording of the claim is derived. However, there is nothing found in this portion of the specification as to how the ordinary artisan is supposed to perform the claimed step of determining. When looking at other elements of the specification, it would appear that all of the data can be provided in graphical format; it is unclear if there is a particular graphical format, or calculation, that is required to provide the claimed limitation, or if any graphical representation that would be obvious to the ordinary artisan (like that derived from the cited prior art), would be equally useful for deriving the claimed data-set. It will be assumed that if the prior art can represent data that shows, both, the mitochondrial respiration rate, and rate of glycolysis, the limitation has been met.
Claims 2-15 and 21 are indefinite insofar as they claim dependency on claim 1 and do not remedy the above indefiniteness.
Claim 21 is further indefinite because it is unclear how to derive an “energy phenotype” from the “determined metabolic potential.” There does not appear to be any mathematical steps, or other steps, that would provide the skilled artisan with any guidance as to how to calculate an “energy phenotype” based upon the “determined metabolic potential” of a cell, in a manner consistent with the claimed invention. Furthermore, based upon the instant specification, it would appear that the term “energy phenotype” is not a term-of-art, but a term used by the Applicant as a means of describing data provided in a proprietary (Seahorse Biosciences/Agilent Technologies) testing technology; as such, the term used does not appear to possess a well-known definition in the art, and there is no clear definition of the term provided in the instant specification, therefore, it is unclear how to apply this to the claimed limitations, and the claim as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls, et al (Journal of Visualized Experiments, 46, e2511, 2010 [IDS Reference]) as evidenced by Neilson, et al (PGPub 2007/0087401 [IDS Reference]). Nicholls teaches methods of determining the metabolic potential of a cell sample. Nicholls initially measures the oxygen consumption rate and extracellular acidification, in order to measure a baseline mitochondrial activity; a mitochondrial uncoupling agent and an ATP synthase inhibitor are administered, sequentially; the oxygen consumption rate and extracellular acidification are measured simultaneously; and finally, the metabolic potential of the cell sample is determined. See pages 1 and 2, “Protocol” section. At the conclusion of the method provided by Nicholls, one can graphically visualize the mitochondrial respiration and rate of glycolysis. See Figure 3, which shows oxygen consumption of mitochondria, acidification as a result of mitochondrial activity, and data that relates to the metabolism as a result of glycolysis. Furthermore, when analyzing the data represented in Figure 4, the ordinary artisan can quickly conclude the basal respiration of mitochondria, the amount of oxygen used to generate mitochondrial ATP, and the respiratory capacity of mitochondria. The only difference between the cited art, and the claim, is that the claims require that the mitochondrial uncoupling agent and the ATP synthase inhibitor are administered simultaneously, whereas Nicholls provides a method of sequential addition. However, based upon Nicholls, and the fact that the behavior of the mitochondrial uncoupling agent and the ATP synthase inhibitor, upon a cell metabolism is predictable (see Figure 2), the simultaneous administration of the compounds would not provide for additional variables that the ordinary artisan would not be able to account for. This obviousness is especially true when considering Neilson, who measures cellular metabolism in a similar fashion as Nicholls indicates that the co-administration of compounds to cells is one of many tools the artisan possesses as a means of understanding the metabolic pathways. See paragraph [0118].
With respect to claim 1, Nicholls teaches a nearly identical method of determining a metabolic potential of a cell; however, Nicholls administers the mitochondrial uncoupling agent and the ATP synthase inhibitor sequentially, instead of simultaneously. However, since the sequential administration provides for predictable results, the simultaneous co-administration would not provide for additional variables that the ordinary artisan would not be able to account for and expect. Finally, if the ordinary artisan were to graph the data acquired in the above cited method using the analysis of Nicholls in Figures 2-4, the ordinary artisan could “determine a single metabolic potential of [a] cell sample that is representative of both mitochondrial respiration and glycolysis.”
With respect to claims 2 and 3, Nicholls teaches FCCP and oligomycin.
With respect to claim 4, Nicholls provides the cells in medium. See page 3, “Medium Change and Cell Preparation” section.
With respect to claims 5 and 6, Nicholls indicates that oxygen and acidification are measured by measuring media constituents. See page 4, “Discussion” section.
With respect to claims 7-10, Nicholls teaches the claimed ranges. See page 4, “Discussion” section.
With respect to claim 11, as stated above Nicholls does not teach the simultaneous administration of the mitochondrial uncoupling agent and the ATP synthase inhibitor. However, the ordinary artisan would find it obvious to mix two compounds that were meant to be administered simultaneously, as there is no expectation that the compounds would react with each other prior to administration.
With respect to claim 12, Nicholls indicates that the cells are seeded in 96-well culture plates. See page 2, “Seeding Protocol” section.
With respect to claim 13, Nicholls indicates that the reagents are loaded into injector ports. See page 3, “Loading Sensor Cartridge” section.
With respect to claim 14, Nicholls provides computerized data for the measurements taken. See Figures 1-4.
With respect to claim 15, although it is unclear if Nicholls measures the oxygen consumption and the acidification rate simultaneously, there is nothing non-obvious or unpredictable with simultaneous measurements, as this allows for multiple measurements in one time-point. In fact Neilson suggests that simultaneous measurements are preferable. See paragraph [0013].
With respect to claim 21, although Nicholls does not state that the data is used to derive an “energy phenotype” of the sample, it would be reasonable to suggest that graphing the acquired data according to Figures 2-4 of Nicholls would provide for an “energy phenotype,” because Nicholls provides for an analysis of the mitochondrial energy/oxygen consumption, and a phenotype is defined as a set of observable characteristics of an organism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651